Citation Nr: 0114673	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-13 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel











INTRODUCTION

The appellant had active duty for training from February 1984 
to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a low back injury.  A notice of 
disagreement was filed in June 1995, a statement of the case 
was issued in December 1995, and a substantive appeal was 
filed in April 1996.

During the course of the appellant's appeal, he was 
represented by AMVETS, but subsequently revoked the power of 
attorney granted that organization.  The appellant appears 
before the Board pro se.


FINDINGS OF FACT

1.  In an unappealed April 1986 decision, the RO denied 
entitlement to service connection for residuals of a low back 
injury.

2.  Additional evidence submitted since the April 1986 
decision relating to the claim of service connection for 
residuals of a low back injury bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final April 1986 rating decision 
denying service connection for residuals of a low back injury 
is new and material, and the claim for benefits is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. §§ 1110 and 1131 (West 1991), service 
connection may be granted for a current disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (2000). 

The appellant's military personnel records do not demonstrate 
any period of active military, naval or air service defined 
by the applicable laws and regulations. Thus, with respect to 
the appellant's U.S. Army National Guard service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. §§  3.6, 
3.303, 3.304 (2000).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
The appellant was notified of the initial rating decision 
denying service connection for a back condition in April of 
1986; in May 1987, the appellant expressed a desire to appeal 
the decision.  He was informed that because a year had passed 
since the issuance of the rating decision, new and material 
evidence was required to reopen the claim.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decision makers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Service connection for residuals of a low back injury was 
denied in the unappealed April 1986 rating decision on the 
basis that no residuals of any inservice low back injury were 
shown. The appellant's service medical records are 
unavailable; numerous efforts have been made by the appellant 
and the RO to obtain the service records, but to no avail. 
Private medical records dated shortly after the appellant's 
period of military service reflect treatment for low back 
complaints attributed by him to an inservice injury, but no 
residual low back condition was demonstrated on VA 
examination in October 1985. Subsequent to the April 1986 
rating decision, the appellant has presented additional 
medical records which demonstrate a chronic low back 
condition.  An October 1993 examination revealed mechanical 
low back pain and radiographic studies showed Schmorl's 
nodes.  X-rays from July 1994 showed degenerative disc 
disease, and September 1994 X-rays were said to show forward 
slippage of the L-5 vertebra and narrowing of the disc space.  
The Board finds that this evidence is not wholly cumulative 
or redundant of evidence previously filed. Further, as it is 
probative to the basis of the previous denial, i.e., whether 
the appellant does have a chronic low back disability, this 
additional is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Glynn.  Therefore, new and material evidence to reopen 
the claim for service connection for residuals of a low back 
injury has been submitted. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. A claim reopened after new and material evidence has 
been received must be considered de novo.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


ORDER

New and material evidence having been submitted, the claim is 
reopened; the appeal is granted to this extent.


REMAND

The RO's rating decisions following the issuance of a denial 
of entitlement to service connection in April 1986 have been 
based upon a failure of the appellant to submit new and 
material evidence meriting a reopening of the claim.  Given 
the Board's finding that new and material evidence has been 
submitted, the case must be remanded to the RO for a full 
consideration of the record.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure compliance with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2. The RO should attempt to obtain 
copies of all records of treatment, VA 
and private, received by the appellant 
for a low back condition since September 
1994.

3.  The RO should arrange for an 
orthopedic examination to determine the 
nature and etiology of all present low 
back pathology. Any medically indicated 
special tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that any current low back 
condition is etiologically related to 
the reported inservice injury in 
February 1984 or otherwise to service. 

It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination. Reasons and bases for all 
conclusions should be provided.

4.  Upon completion of all requested 
development of the record, the RO should 
again consider the appellant's service 
connection claim on the basis of all the 
evidence of record. If action taken 
remains adverse to the appellant, the RO 
should furnish him with a supplemental 
statement of the case and should provide 
him with an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no further action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this remand, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
remand is to obtain clarifying information and to provide the 
appellant with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



